Title: To James Madison from William Kirkpatrick, 31 January 1805 (Abstract)
From: Kirkpatrick, William
To: Madison, James


31 January 1805, Málaga. “My last letter was dated to you, on the 19h: of this month, I did not then transmit the semi Annual Return of arrivals at this Port, as the whole of those that were admitted to Prattic on the 15h: when our Port was opened, were not then dispatched, I however now wait on you with it.
“On the last day of the Year the Sweedish Ship Dygden Captain John Christian Petrey arrived here, she had on board William Malcolm late Master of the Ship Fortune, of Portland, and ten Sailors, who for self preservation found themselves under the necessity of leaving said Vessel at Sea, when in a sinking state; The whole of the crew I found berths for, among the American Vessels at the time in this Bay, and they have proceeded for the United States, without causing any further expence to Government, than the cost of some Provisions sent off on the day of their arrival here.” Received from Capt. Malcom, and now encloses, the register of the Fortune, no. 51, dated in Portland and Falmouth, 2 Dec. 1803; Mediterranean pass no. 17, dated 2 Dec. 1803; and a sea letter dated	28 July 1804.
“The health of the Inhabitants of this City, was never known at any time to be more compleat than at this, no symptoms whatever of a Contagious nature existing, or in any other part of the Kingdom of Granada.”
